DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,063,352 (hereafter ‘352). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than those in the patent and each and every limitation in the instant application is anticipated by the patented claims.
In claim 1, Pat. ‘352 discloses in claim 1, a millimeter wave radio frequency (RF) phase shifter (col. 12, line 30), comprising: 
an input (line 31); 
an output (line 32); 
a transmission line (line 34) coupled to the input, the transmission line having a plurality of taps (line 35); 
a plurality of switching devices, each switching device coupled between the output and a corresponding tap of the plurality of taps (lines 36-42); and 
a control device (line 43) operatively coupled to the plurality of switching devices, the control device configured to control operation of the plurality of switching devices to selectively couple one of the plurality of taps to the output to adjust an electrical length of the transmission line to control a phase shift of a RF signal propagating on the transmission line (lines 44-51).
In claim 2, pat ‘352 further discloses in claim 2, the millimeter wave RF phase shifter of claim 1, wherein the plurality of taps are spaced apart from one another along a length of the transmission line (lines 42-54).
In claims 3-20, pat ‘352 discloses the claimed features as described in claims 3-17 (see cols. 12-14).
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1-2 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staudinger (US 8,988,165).
In claim 1, Staudinger discloses in Fig. 1, a millimeter wave radio frequency (RF) phase shifter (101), comprising: 
an input (103); 
an output (105); 
a transmission line (that carries RF signal from 103 to 105) coupled to the input (103), the transmission line having a plurality of taps (taps or nodes where switches S1b, S2b, S3b connected to when the watches are closed); 
a plurality of switching devices (switches S1b, S2b, S3b), each switching device coupled between the output (105) and a corresponding tap of the plurality of taps; and 
a control device (123) operatively coupled to the plurality of switching devices, the control device (123) configured to control operation of the plurality of switching devices (switches S1b, S2b, S3b) to selectively couple one of the plurality of taps to the output to adjust an electrical length of the transmission line to control a phase shift of a RF signal (RF signal) propagating on the transmission line.
In claim 2, Staudinger further discloses the millimeter wave RF phase shifter of claim 1, wherein the plurality of taps (taps or nodes where switches S1b, S2b, S3b connected to when the watches are closed) are spaced apart from one another along a length of the transmission line.
Method claim 19 corresponds to detailed circuit features previously already discussed in claim 1.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staudinger.
In claim 7, Staudinger discloses the millimeter wave RF phase shifter of claim 1; except wherein a wavelength of the RF signal ranges from about 0.5 millimeters to about 12 millimeters. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a wavelength of the RF signal ranges from about 0.5 millimeters to about 12 millimeters, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a wavelength of the RF signal ranges from about 0.5 millimeters to about 12 millimeters, as a matter of engineering design choice based on system involved.
8.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staudinger in view of Nakatani (US 2014/0155003).
In claim 8, Staudinger discloses the millimeter wave RF phase shifter of claim 1; except wherein the transmission line is a meander transmission line having one or more bends between a first end of the meander transmission line and a second end of the meander transmission line. 
However, Nakatani discloses in Fig. 20, wherein the transmission line is a meander transmission line (wiring 1401) having one or more bends between a first end (at 110A) of the meander transmission line and a second end (coupled to 130) of the meander transmission line.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide a phase shifter that is arranged in a meander shape that is suitable in a wireless system in the millimeter wave band.
9.	Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frizzell (US 2018/0067204) in view of Staudinger.
In claim 10, Frizzell discloses in Figs. 3-4, a phased array antenna system, comprising:
a RF source (Signal processor 34) configured to provide a RF signal;
a plurality of antenna elements (48s); and
a plurality of millimeter wave RF phase shifters (62s), each millimeter wave RF phase shifter (62) comprising:
an input couplable to the RF source (34;
an output couplable to a corresponding antenna element (48) of the plurality of antenna elements (48s);
wherein Staudinger discloses in Figs. 1-2 a transmission line (line that carries RF signal from 103 to 105) coupled to the input, the transmission line having a plurality of taps (nodes read as tabs between switches S1b....S3b);
a plurality of switching devices (switch circuits 121, 149...), each switching device coupled between the output and a corresponding tap of the plurality of taps; and
a control device (123) operatively coupled to the plurality of switching devices (switch circuits 121, 149...), the control device configured to control operation of the plurality of switching devices to selectively couple one of the plurality of taps to the output (105) to adjust an electrical length of the transmission line (property for the line between 103 and 105) to control a phase shift of a RF signal (RF signal) propagating on the transmission line.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide several independent antennas which are provided the same modulated signal via a modulator which is amplified via amplifiers; wherein the phase to each of the antennas can be changed by a phase shifter.
In claim 11, Frizzell in view of Staudinger discloses the phased array antenna system of claim 10, wherein Staudinger further discloses the plurality of taps (the nodes between switches S1b....S3b) are spaced apart from one another along a length of the transmission line (between input 103 and output 105).
10.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staudinger as applied to claim 10 above, and further in view of Timofeev et al. (US 7,907,096).
In claim 16, Frizzell in view of Staudinger discloses the phased array antenna system of claim 10; with the exception of disclosing wherein a shape of the transmission line is annular. 
However, Timofeev discloses in Fig. 2, a shape of the transmission line is annular (31 coupled to a central annual coupling region 33).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings that a shape of the transmission line is annular is suitable in a wireless system in the millimeter wave band.
11.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frizzell in view of Staudinger as applied to claim 10 above, and further in view of Nakatani.
In claim 17, Frizzell in view of Staudinger discloses the phased array antenna system of claim 1; with the exception of disclosing wherein the transmission line is a meander transmission line having one or more bends between a first end of the meander transmission line and a second end of the meander transmission line.
However, Nakatani discloses in Fig. 20, wherein the transmission line is a meander transmission line (wiring 1401) having one or more bends between a first end (at 110A) of the meander transmission line and a second end (coupled to 130) of the meander transmission line.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide a phase shifter that is arranged in a meander shape that is suitable in a wireless system in the millimeter wave band.
Examiner’s remarks
12.	Ehyaie et al. (US 9,319,021) appears to disclose the claimed invention (see Fig. 11). The Examiner reserves the right to apply this reference later when deems necessary. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844